                 CRIMINAL CAUSE FOR TELEPHONE STATUS CONFERENCE

BEFORE: CIRCUIT JUDGE JOSEPH F. BIANCO (Sitting by Designation)
DATE: 06/01/2021    TIME: 4:00 p.m.         TIME IN COURT: 45 Minutes

DOCKET NUMBER: CR 13-00607 (JFB)(AYS)         TITLE: USA v. Kenner et al.

DEFT NAME: TOMMY C. CONSTANTINE (2)
 X PRESENT     NOT PRESENT          IN CUSTODY        X     ON BAIL

ATTY. FOR DEFT.: Sanford Talkin

 X   PRESENT     NOT PRESENT       X RET      C.J.A        FED. DEF. OF NY, INC.

A.U.S.A.           Matthew Haggans, Diane C. Leonardo

DEPUTY CLERK: DJF

FTR:   4:05-4:49

COURT REPORTER:       M. FOLEY        F. GUERINO          P. LOMBARDI
                      M. STEIGER      D. TURSI            O. WICKER

 X     CASE CALLED; COUNSEL FOR ALL SIDES PRESENT.

       STATUS CONFERENCE/ORAL RULINGS

 X     DEFENDANT TOMMY C. CONSTANTINE CONTINUED ON BAIL.

 X     OTHER:   Defendant consents to proceed with today’s status conference
                by telephone. The Motion to Compel Disclosure of Brady
                Material [DE 1045] is denied without prejudice to file a 2255
                motion. Additional rulings as set forth on the record.
